Registration No. 333-158169 FORM T-1 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2)| x | THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (Exact name of trustee as specified in its charter) (State of incorporation if not a U.S. national bank) 95-3571558 (I.R.S. employer identification no.) 700 South Flower Street Suite 500 Los Angeles, California (Address of principal executive offices) (Zip code) REALTY INCOME CORPORATION (Exact name of obligor as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 33-0580106 (I.R.S. employer identification no.) 600 La Terraza Boulevard Escondido, California (Address of principal executive offices) 92025-3873 (Zip code) Debt Securities (Title of the indenture securities) 1.General information.Furnish the following information as to the trustee: (a) Name and address of each examining or supervising authority to which it is subject. Name Address Comptroller of the Currency United States Department of the Treasury Washington, D.C. 20219 Federal Reserve Bank San Francisco, California 94105 Federal Deposit Insurance Corporation Washington, D.C. 20429 (b) Whether it is authorized to exercise corporate trust powers. Yes. 2. Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each such affiliation. None. List of Exhibits. Exhibits identified in parentheses below, on file with the Commission, are incorporated herein by reference as an exhibit hereto, pursuant to Rule 7a-29 under the Trust Indenture Act of 1939 (the "Act") and 17 C.F.R. 229.10(d). 1. A copy of the articles of association of The Bank of New York Mellon Trust Company, N.A., formerly known as The Bank of New York Trust Company, N.A. (Exhibit 1 to Form T-1 filed with Registration Statement No. 333-121948 and Exhibit 1 to Form T-1 filed with Registration Statement No. 333-152875). 2. A copy of certificate of authority of the trustee to commence business. (Exhibit 2 to Form T-1 filed with Registration Statement No. 333-121948). 3. A copy of the authorization of the trustee to exercise corporate trust powers (Exhibit 3 to Form T-1 filed with Registration Statement No. 333-152875). - 2 - 4. A copy of the existing by-laws of the trustee (Exhibit 4 to Form T-1 filed with Registration Statement No. 333-162713). 6. The consent of the trustee required by Section 321(b) of the Act (Exhibit 6 to Form T-1 filed with Registration Statement No. 333-152875). 7. A copy of the latest report of condition of the Trustee published pursuant to law or to the requirements of its supervising or examining authority. - 3 - SIGNATURE Pursuant to the requirements of the Act, the trustee, The Bank of New York Mellon Trust Company, N.A., a banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of Los Angeles, and State of California, on the 17th day of June, 2010. THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. By: /S/ RAYMOND TORRES Name:RAYMOND TORRES Title: SENIOR ASSOCIATE - 4 - EXHIBIT 7 Consolidated Report of Condition of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. of 700 South Flower Street, Suite 200, Los Angeles, CA 90017 At the close of business March 31, 2010, published in accordance with Federal regulatory authority instructions. Dollar Amounts in Thousands ASSETS Cash and balances due from depository institutions: Noninterest-bearing balances and currency and coin……………1,504 Interest-bearing balances……………288 Securities: Held-to-maturity securities……………12 Available-for-sale securities……………581,259 Federal funds sold and securities purchased under agreements to resell: Federal funds sold……………113,000 Securities purchased under agreements to resell…………… 0 Loans and lease financing receivables: Loans and leases held for sale……………0 Loans and leases, net of unearned income…………….0 LESS: Allowance for loan and lease losses……………0 Loans and leases, net of unearned income and allowance…………… 0 Trading assets……………0 Premises and fixed assets (including capitalized leases)…………… 10,486 Other real estate owned……………0 Investments in unconsolidated subsidiaries and associated companies……………2 Direct and indirect investments in real estate ventures ……………0 Intangible assets: Goodwill……………856,313 Other intangible assets…………… 237,642 Other assets……………166,465 Total assets…………… $1,966,971 1 LIABILITIES Deposits: In domestic offices……………533 Noninterest-bearing……………533 Interest-bearing…………….……0 Not applicable Federal funds purchased and securities sold under agreements to repurchase: Federal funds purchased……………0 Securities sold under agreements to repurchase…………… 0 Trading liabilities……………0 Other borrowed money: (includes mortgage indebtedness and obligations under capitalized leases)……………268,691 Not applicable Not applicable Subordinated notes and debentures……………0 Other liabilities……………210,010 Total liabilities…………… 479,234 Not applicable EQUITY CAPITAL Perpetual preferred stock and related surplus……………0 Common stock……………1,000 Surplus (exclude all surplus related to preferred stock)…………… 1,121,520 Not applicable Retained earnings…………… 364,077 Accumulated other comprehensive income …………… 1,140 Other equity capital components0 Not available Total bank equity capital …………… 1,487,737 Noncontrolling (minority) interests in consolidated subsidiaries…………… 0 Total equity capital……………1,487,737 Total liabilities and equity capital……………1,966,971 I, Karen Bayz, Managing Director of the above-named bank do hereby declare that the Reports of Condition and Income (including the supporting schedules) for this report date have been prepared in conformance with the instructions issued by the appropriate Federal regulatory authority and are true to the best of my knowledge and belief. Karen Bayz )Managing Director We, the undersigned directors (trustees), attest to the correctness of the Report of Condition (including the supporting schedules) for this report date and declare that it has been examined by us and to the best of our knowledge and belief has been prepared in conformance with the instructions issued by the appropriate Federal regulatory authority and is true and correct. Troy Kilpatrick, President) Frank P. Sulzberger, MD)Directors (Trustees) William D. Lindelof, MD) 2
